1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MATTHEW C. BOCKMON, #161566
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     matthew_bockmon@fd.org
5
6    Attorney for Defendant
     FRANCESCO MATINATA
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                   )   Case No. 6:18-po-697 JDP
11                                               )
         Plaintiff,                              )
12                                               )   WAIVER OF PERSONAL APPEARANCE;
            v.                                   )   AND REQUEST TO APPEAR BY VIDEO
13                                               )   CONFERENCE
     FRANCESCO MATINATA,                         )
14                                               )   Date: February 26, 2019
         Defendant.                              )   Time: 10:00 a.m.
15                                               )   Judge: Hon. Jeremy D. Peterson
                                                 )
16
            Pursuant to Federal Rule of Criminal Procedure 43(b)(2), Defendant, FRANCESCO
17
     MATINATA, having been advised of his right to be present at all stages of proceedings, hereby
18
     requests this Court permit him to waive his right to personally appear for his Initial Appearance
19
     and be allowed to appear via video conference from the United States District Court in Miami,
20
     Florida. Mr. Matinata agrees that his interests shall be represented at all times by the presence of
21
     his attorney, Assistant Federal Defender, Matthew C. Bockmon, the same as if he were
22
     personally present, and requests that this Court allow his attorney-in-fact to represent him
23
     interests at all times. The government has no objection to this request.
24
            Mr. Matinata respectfully request this Court grant a waiver of is right and obligation to be
25
     personally present at the Initial Appearance and that he be permitted to appear via video
26
     conference from the United States District Court in Miami, Florida. Travel to Yosemite National
27
     Park represents a financial hardship.
28

                                                     -1-
1                                                Respectfully Submitted,
2                                                HEATHER E. WILLIAMS
                                                 Federal Defender
3
     Dated: February 20, 2019                    /s/ Matthew C. Bockmon_______________ __
4                                                MATTHEW C. BOCKMON
                                                 Assistant Federal Defender
5                                                Attorney for FRANCESCO MATINATA
6
                                                 McGREGOR SCOTT
7                                                United States Attorney
8
     Dated: February 20, 2019                    /s/ Matthew C. Bockmon for S. St. Vincent
9                                                SUSAN ST. VINCENT
                                                 Legal Officer
10
11
                                               ORDER
12
              GOOD CAUSE APPEARING, the above request for defendant’s waiver of personal
13
     appearance and request to appear via video conference from the United States District Court in
14
     Miami, Florida for his Initial Appearance on February 26, 2019 at 10:00 a.m. is hereby accepted
15
     and adopted.
16
17
     IT IS SO ORDERED.
18
19
     Dated:     February 21, 2019
20                                                    UNITED STATES MAGISTRATE JUDGE

21
22
23
24
25
26
27
28

                                                   -2-
